2Q10 Financial and operating results for the period ended June 30, 2010 AUGUST 4, 2010 Unless otherwise specified, comparisons in this presentation are between 2Q10 and 2Q09. Exhibit 99.1 CNO Financial Group 2 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements. Our statements, trend analyses and other information contained in these materials relative to markets for CNO Financial Group, Inc.’s products and trends in CNO’s operations or financial results, as well as other statements, contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform
